Citation Nr: 1510608	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-21 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder. 

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, also claimed as low back condition.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law 


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 2006 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the RO in St. Petersburg, Florida, which in pertinent part, denied the benefits sought.

The Veteran's claim on appeal was originally characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies an acquired psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  In VA treatment records dated through July 2012, the Veteran has been diagnosed with PTSD, depression, anxiety, mood disorder, cognitive disorder, and alcohol dependence.  Accordingly, the Veteran's claim is not limited solely to PTSD; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As a final preliminary matter, the Board notes that, the Veteran also has electronic Virtual VA paperless claims files.  A review of the documents in Virtual VA revealed VA treatment records dated through July 2012 from the Bay Pines Health Care Center (HCS) and psychiatric treatment records dated through July 2009 from the Orlando Outpatient Center (OPC).  These records have been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.
FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, an acquired psychiatric disorder, variously diagnosed as major depression, generalized anxiety disorder, and PTSD, is etiologically related to active service.  

2.  Resolving all doubt in his favor, the evidence shows that the Veteran's lower back condition, variously diagnosed, had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, variously diagnosed, have been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for establishing service connection for a lower back disorder, variously diagnosed, have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

As the Board's decision herein to grant service connection for an acquired psychiatric condition and a lower back disorder constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service injury or disease. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Condition

The Veteran claims that his current mental problems, to include PTSD and depression, are a result of active service.  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f). 

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f). 

The record shows that the Veteran has been diagnosed with PTSD and other psychiatric disorders including major depressive disorder, generalized anxiety disorder, mood disorder, cognitive disorder, and alcohol dependence.  

The Veteran's April 2004 Report of Medical Examination for pre-induction was silent for a psychiatric condition.  The Veteran's service personnel record included a sworn statement dated November 2006 where the Veteran reported engaging in combat activity while investigating a blast site in Mosul, Iraq.  The Veteran reported that a lead vehicle struck by improvised explosive device (IED) injuring members of his unit.  An October 2008 clinician revealed that he received psychiatric counseling for marital and personal issues in his home life after his deployment.  The treating clinician also found that the Veteran's marriage and personal issues have caused his military career to suffer.  The Veteran was advised to seek marriage counseling.  In a July 2009 Physician's Statement from the Florida National Guard Office of the State Surgeon, the Veteran was found to have a current diagnosis of PTSD.  The physician found that his PTSD condition was permanent and that he was not fit for duty.  

A careful review of the Veteran's post-service treatment records indicate that he was initially treated for PTSD in July 2008.  VA treatment records from the Orlando Outpatient Center (OPC) revealed a diagnosis and treatment for PTSD.  The VA psychiatrist found that the Veteran endorses combat stressors to include seeing and working with dead bodies, constant treat of potential harm or death, receiving direct fires, witnessing casualties, and destruction.  The Veteran's PTSD symptoms included avoidance, numbing/detachment, hyperarousal, and intrusive recollections, nightmares, and physiological reaction to internal/external exposures.  The Veteran was assigned with a GAF score of 39.    

In a November 2008 discharge summary from the Tampa VAMC, the Veteran was voluntarily admitted to the psychiatric unit and placed on observation as a suicide precaution.  The Veteran reported symptoms of hypervigilance, avoidance, flashbacks, recurrent nightmares, startled response, irritability, and anxiety since returning from Iraq.  The Veteran has moved in with his parents and reports drinking excessively on the weekends.  The Veteran was diagnosed with PTSD, major depressive disorder, partner relational problem, alcohol abuse, and nicotine dependence.  

In June 2009, the Veteran was treated for anxiety and mood swings as well as being very agitated with his fiancée.  He reported that his condition worsened a week ago.  The Veteran felt depressed and had difficulty sleeping.  He was prescribed mood stabilizer and denied suicidal ideations, intentions or plans at that time.  

In July 2009 VA treatment record, the Veteran reported that he was not doing well and had moved out of his parent's home to live with his girlfriend.  The Veteran also reported that his wife has filed for divorce and the process has been stressful.  The Veteran reported felling anxious, stressed, on edge, irritated, and continued to experience nightmares, flashbacks, and intrusive thoughts.  The examiner noted that his mood was depressed, affect was congruent, but maintained good eye contact and his speech and thought process were normal.  The Veteran continued to be diagnosed with PTSD by the VA staff psychologist.  

In August 2009, the Veteran began psychological treatment at the Bay Pines VA Health Care System (HCS) after relocating to the area.  The examiner reported that the Veteran presented symptoms of PTSD and depression.  The Veteran reported that he was knocked out on two occasions from an IED blast but he was able to continue his duties and functioned adequately.  However, when he returned home after deployment, the Veteran experienced emotional problems that overwhelmed him.  He reported a suicide attempt and psychiatric hospitalization in 2008.  The Veteran reported that prior to his deployment in Iraq, he did not have any alcohol, drug, legal, or psychiatric history.  In other words, he developed alcohol problems, PTSD, and depression as a result of his deployment.  The examiner also found that the Veteran has post-traumatic migraines, and he reported knee and back problems.  The VA psychologist concluded that cognitive test results are most consistent with deficits due to depression and PTSD.  The Veteran was diagnosed with PTSD, major depressive disorder and alcohol abuse disorder.  He was assigned a GAF score of 50.  

An October 2009 follow-up treatment record revealed that the Veteran's mood has improved greatly and that he was not feeling depressed.  However, the Veteran still felt tense around other people and continued to experience PTSD nightmares, startled response, anger, and avoidance.  The veteran was diagnosed with PTSD, mood disorder not otherwise specified (NOS), cognitive disorder NOS, alcohol dependence in early remission and assigned a GAF score of 47.  

At the January 2010 VA psychiatric examination, the VA examiner noted that the Veteran has been treated at the Bay Pines VAMC and diagnosed with PTSD, mood disorder NOS, cognitive disorder NOS and alcohol dependence in early remission.  The Veteran reported that his treatment was helpful but he still wakes up at night.  He also reported feeling "more mellow" and experiencing less intense periods of anger with his medication.  The Veteran reported that his divorce was finalized in March 2010.  He also reported having a good relationship with his daughter, siblings and parents.  The examiner found that the Veteran's degree of psychopathology is unusually high and that the results might represent a "cry for help," but it is more likely an intentional exaggeration of the current symptoms.  Thus, the examiner concluded that clinical interpretations of the results were not conducted.  The examiner also found that the Veteran was a poor historian and was inconsistent in reporting events and background information.  The examiner concluded that there is "significant evidence" to suggest exaggerated symptoms but did not provide any details of such exaggeration.  

In a June 2012 addendum opinion, the same VA examiner found that the Veteran does not meet the DSM-IV guidelines for a diagnosis of PTSD.  The examiner found that the Veteran was a very poor and unreliable historian and provided inconsistent reports regarding his VA treatment.  The examiner found that the Veteran was not credible.  The examiner also found that the Veteran's previous diagnosis of PTSD was based on subjective reported symptoms, rather than objective assessment.  In other words, previous diagnosis by other mental health professional was not based on structural interviews, objective testing, review of the claims file, or guidelines provided by VA.  The examiner reported that when compared to his MMPI-2 responses, the results revealed symptoms of over-reporting and his scores reflected "extreme exaggeration or malingering."  The examiner stated that while combat veterans tend to elevate these validity scales when they have "genuine PTSD," they do not produce such extreme scores.  Thus, the examiner found that only reasonable conclusion that he can draw from the results is that the Veteran exaggerated mental disorder symptoms in the context of seeking compensation benefits.  

In an August 2012 substantive appeal, the Veteran reported that the January 2010 VA examiner evaluated him unfairly and attempted to blame his PTSD condition on his father's alcoholism.  The Veteran stated that his PTSD condition was not a result of his father's alcoholism because he did not know about it until he was an adult.  Instead, the Veteran stated that his treating psychiatrist at Bay Pines VA have all diagnosed him with PTSD and TBI for years now and have conceded that his issues started after coming home from deployment.  The Veteran reported difficulty driving as a result of his PTSD as well as symptoms of night terror, anxiety and flashbacks.  The Veteran felt that he should be re-evaluated by a caring doctor who can render a proper diagnosis of his PTSD and TBI.  

When evaluating evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence that is considered favorable Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Here, the Board finds that the evidence of record is in equipoise as to whether the Veteran's diagnosed psychiatric condition is a result of service.  The January 2010 examiner found that the Veteran did not meet the criteria for PTSD based on his findings of over-exaggerated responses, however, he did not provide an adequate detail of these findings.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  In contrast, the Veteran's psychiatric treatment records since July 2008 include VA complaints, treatments and medical opinions that collectively found the Veteran's PTSD was a result of military service.  Additionally, the Veteran's VA treating psychiatrist is familiar with his psychiatric history of treatment and accurately described the verified in-service stressors of military combat in providing a diagnosis of PTSD. 

Thus, the Board finds that the VA treating physicians' diagnoses and opinions are based on an accurate factual background and the findings are well supported by lay statements, STRs and medical evidence of record.  Based on the foregoing, the Board finds that the evidence is in equipoise as to whether it is at least as likely as not that the Veteran's psychiatric condition is due to military service.  With resolution of doubt in the Veteran's favor, service connection for an acquired psychiatric condition is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Low Back Condition

The Veteran asserts that his current low back disorder is due to an in-service injury, essentially, exposure to IED blast during his deployment in Iraq.  

The Veteran's April 2005 Report of Medical Examination for Pre-Induction and his Report of Medical Examination for Pre-Induction were silent for back problems.  The Veteran's service treatment records were silent for any complaints, diagnosis or treatment of a back condition.  However, his STR records do not contain a separation examination.    

Post-service treatment record includes a November 2008 VA discharge summary that revealed complaints of pain in the lower back.  A July 2009 VA treatment record where the Veteran continued to report symptoms of back pain.  A physical examination of the spine revealed tenderness and pain along the lumbar midline.    

An August 2009 radiology report of the lumbar spine revealed bulge associated with annular tear at the L4-L4 level and annular bulge associated with early disc degeneration at L5-S2.  The radiologist also found that the Veteran's chronic low back pain "secondary to service injury."   

The Veteran was afforded a VA spine examination in January 2011.  The Veteran reported injuring his neck, back, left knee, and left forearm as a result of an IED blast exposure.  He also reported having treatment for his low back at the Bay Pines VAMC.  The examiner diagnosed the Veteran with spinal trauma and with the date of onset in 2006 and 2007.  The examiner found that the Veteran's neck disability is at least as likely a result of an IED explosion during service.  By way of rationale, the examiner found that although there is no record of a diagnosis or treatment in his STR, a review of the VAMC medical revealed documentation of neck pain.  Furthermore, X-ray and MRI findings are consistent with his complaints.  Thus, the examiner concluded that his neck condition was at least as likely as not secondary to the self-reported IED explosion during active duty.  

In an April 2013 progress note, the Veteran reported injuring his leg and back during an IED blast.  An August 2013 VA treatment record revealed that the Veteran continued to complain of chronic low back pain.  

After a careful review of the Veteran's claims file the Board finds that by resolving the benefit of the doubt in the Veteran's favor, service connection for a lower back disorder is warranted. 

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence. 

Moreover, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Throughout the course of his communications with VA, the Veteran has consistently maintained that his lower back condition is the result of an IED blast exposure.  In addition, the Veteran has related his account of the in-service back injury to medical professionals, dating back to treatment received in August 2009 and consistently since then.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the Veteran's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it is pertinent that, as noted above, the Veteran has only reported an onset of back pain following the injury in service, which has persisted over the years since service, and for which he sought treatment in the years post service.  

There is no contrary evidence and no reason to question the Veteran's credibility.  The Board thus finds the Veteran to be both competent and credible in reporting his in-service injury and the resulting back symptoms, which have been variously diagnosed by medical professionals as chronic back strain, chronic low back pain, lumbar spine revealed bulge associated with annular tear at the L4-L4 level and annular bulge associated with early disc degeneration at L5-S2.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 38 U.S.C.A. § 1154(a).  The Board finds that the Veteran's statements have been consistent about his in-service IED exposure and is supported by his service personnel records.  This truthfulness carries over to his post-service statements to not only the Board and VA but to his VA doctors and examiners; not one doctor, including the January 2011 VA examiner, has disputed either the occurrence of the accident or the resulting injury and symptoms.  

Therefore, the Board finds that the positive and negative evidence of record is in equipoise.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection for a lower back disorder is warranted.


ORDER

Service connection for an acquired psychiatric disorder, variously diagnosed, is granted.

Entitlement to service connection for a lower back disorder, variously diagnosed, is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


